DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Regarding claim 1, in line 7 the term “less” should be changed to “fewer”.
In line 15, a “,” should be inserted after the terms “belt” and “step” in order to place the claim in better form.
Regarding claim 2, in line 2 the term “less” should be changed to “fewer”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 2 the limitation “ordinary method” renders the claim indefinite since it is unclear exactly what steps and/or other factors are encompassed by the term “ordinary”. Additionally, the limitation does not substantially add to the claim as lines 2-3 already recite steps for preparing the dough, i.e. kneading raw material powder and water. The rejection can be overcome by deleting the phrase “by an ordinary method” after “preparing dough” in line 2.
In line 15 the limitation “one rolling roll” renders the claim indefinite since it is unclear exactly how many “rolling rolls” are required by the claimed process. Line 7 recites “using a rolling roll three times or less”, which indicates that a single rolling roll is 
Regarding claim 4, in line 3 the limitation “in first rolling” renders the claim indefinite since it is unclear what is meant by the limitation. It is unclear if “first rolling” means a first rolling step in a plurality of rolling steps, a first “pass” through the rolling rollers, or some other process.
Regarding claim 5, in line 3 the limitation “under reduced pressure of a degree of vacuum of -200 mmHg or less” renders the claim indefinite since it is unclear exactly which pressure(s) are encompassed by the term. It is unclear if “-200 mmHg” is the amount of pressure which is reduced from atmospheric (760 mmHg), i.e. 560 mmHg operating pressure, or if “-200 mmHg” is the actual operating pressure, i.e. about -0.26 atm. Likewise, it is unclear if “or less” means the degree of pressure reduction (from atmospheric) is between 0 and 200 mmHg, i.e. operating pressure from below 760 mmHg to 560 mmHg, or a degree of pressure reduction from atmospheric is 200 mmHg or more, i.e. operating pressure from 560 mmHg to any lower value such as 300 mmHg, 200 mmHg, 100 mmHg, etc. The limitation in question does not clearly indicate the relative direction from atmospheric that the “reduced pressure” and “degree of vacuum” is measured.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 2-3 and 6 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2000245377 A) in view of Nobuyasu et al. (US 6,596,331 B1) and Ishii et al. (US 8,597,707 B2).
Citations to Nakao et al. are taken from the USPTO translation provided with this Office Action.
The limitation “raw material powder” is given its broadest reasonable interpretation consistent with the specification to mean any raw materials of usual instant noodles (paragraph 17).
Regarding claim 1, Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising adding kneading water to a raw material powder followed by kneading so as to make a dough and forming a belt therefrom (paragraphs 15-16 and 22), rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, gelatinizing by steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The noodles are compressed using at least one roll, where the rolling rate (compression ratio) of the at least one roll can be 60% or higher, such as 90% (paragraphs 13 and 
Regarding the post-rolled thickness being less than 10% of the initial thickness, Nakao et al. further teaches the “excessive roll rolling” reinforces the stiffness of the noodle ribbons to obtain noodles with uniform texture (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. such that the rolled thickness is less than 10% as claimed since the reference already suggests compression ratios greater than 60%, i.e. less than 40% of initial thickness, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired stiffness and texture as taught by Nakao et al.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Nakao et al. does not specify the dough is extruded so as to make the noodle belt and using a cutting blade roller.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, since Nakao et al. already suggests that the kneaded raw material can be formed into a noodle strip using conventional methods (paragraph 22), in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Nakao et al. does not teach using a cutting blade roller.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneadingto make a dough, making a noodle belt from the dough (column 4 line 66 to column 5 lines 4 and 15-16), rolling the belt into a determined thickness using a pressing roller, and cutting the rolled out noodle belt with a cutting blade roller to obtain noodle strings (column 5 lines 16-17; column 7 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, since Nakao et al. already teaches that the noodles can be cut by well-known cutting device KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claims 2-3, Nakao et al. teaches the rolling rate of at least one roll among several rounds of rolling can provide the desired compression ratio of 60% or more (paragraph 24).
Regarding claim 4, in view of the rejection under 35 USC 112(b) above, the limitation “in first rolling” is interpreted to mean the first pass of the noodle belt through the rolling roll. As stated for claim 1 above, Nakao et al. teaches the noodles are compressed using at least one roll, where the rolling rate (compression ratio) of the at least one roll can be 60% or higher, such as 90% (paragraphs 13 and 24). The compression ratio translates to a rolled thickness of 40% or lower relative to the pre-rolled thickness. Nakao et al. further teaches the “excessive roll rolling” reinforces the stiffness of the noodle ribbons to obtain noodles with uniform texture (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. such that the first rolling produces the claimed thickness for the same reasons stated for claim 1, particularly to obtain a noodle having desired stiffness and texture.
Regarding claim 5, in view of the rejection under 35 USC 112(b) above, the claim is interpreted to mean a vacuum of at least 200 mmHg below atmospheric, i.e. 560 
As stated for the combination applied to claim 1, Nobuyasu et al. teaches the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Nakao et al. to extrude the dough under reduced pressure for the same reasons stated for claim 1, particularly in order to similarly de-aerate the dough to produce desirable dense-tissue pasta, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Regarding claim 6, as stated for claim 1 above, Nakao et al. teaches the noodles are compressed using at least one roll, where the rolling rate (compression ratio) of the at least one roll can be 60% or higher, such as 90% (paragraphs 13 and 24). The compression ratio translates to a rolled thickness of 40% or lower relative to the pre-rolled thickness. Nakao et al. further teaches the “excessive roll rolling” reinforces the stiffness of the noodle ribbons to obtain noodles with uniform texture (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. such that the first rolling produces the claimed thickness for the same reasons stated for claim 1, particularly to obtain a noodle having desired stiffness and texture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (particularly claim 1) of U.S. Patent No. 8,993,029 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1) and Ishii et al. (US 8,597,707 B2).
The ‘029 patent does not teach extruding the noodle belt, rolling out the belt into a predetermined thickness by using a rolling roll three times or fewer, the cutting being done by a cutting blade roller, frying, and the thickness of the noodle belt after passing through the rolling roll is less than 10% of a thickness of the belt before passing through the rolling roll.
Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘029 patent to roll out the belt, at least one of the rolling operations compressing the belt to less than 10%, and frying since doing so is known for making noodles, and to improve noodle texture as taught by Nakao et al.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneading to make a dough, making a noodle belt from the dough (column 4 line 66 to column 5 lines 4 and 15-16), rolling the belt into a determined thickness using a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, as a matter of manufacturing choice for the particular type of cutting element used to form noodle strings, and to combine prior art elements according to known methods to yield predictable results in noodle cutting KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).

Claims 1-6 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 (particularly claim 4) of U.S. Patent No. 9,723,862 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1) and Ishii et al. (US 8,597,707 B2).
The ‘862 patent does not specifically teach extruding the noodle belt, rolling out the belt into a predetermined thickness by using a rolling roll three times or fewer, the cutting being done by a cutting blade roller, frying, and the thickness of the noodle belt after passing through the rolling roll is less than 10% of a thickness of the belt before passing through the rolling roll.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘862 patent, and would have been obvious for the same reasons.

Claims 1-6 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (particularly claim 1) of copending Application No. 16/082,828 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘828 application does not specifically teach kneading water, the cutting being done by a cutting blade roller, and the thickness of the noodle belt after passing through the rolling roll is less than 10% of a thickness of the belt before passing through the rolling roll.
Ishii et al. teaches adding water to the raw material powder to form the dough (column 4 line 66 to column 5 line 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to adding kneading water since water is commonly added to the dry ingredients to form a dough, and to provide moisture to the dough such that the dough does not crumble during sheeting/rolling.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘828 application, and would have been obvious for the same reasons.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7-8 (particularly claim 1) of copending Application No. 15/761,683 in view of Nakao et al. 
The ‘828 application does not specifically teach kneading water, the cutting being done by a cutting blade roller, and the thickness of the noodle belt after passing through the rolling roll is less than 10% of a thickness of the belt before passing through the rolling roll.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘828 application, and would have been obvious for the same reasons.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN KIM/Examiner, Art Unit 1792